Citation Nr: 1325164	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  10-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right wrist disability, to include as secondary to the service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a right wrist disability so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran contends that the right wrist disability is directly related to an injury he sustained in service.  Specifically, the Veteran alleges that he also injured his right wrist in December 1972 during an accident in service when he fell and injured his left wrist (for which he is service connected).  In an August 2008 statement, the Veteran asserted that at the time of the accident, he broke his left wrist along with small bones in his right wrist; however, only the left wrist was set in a cast for four to six weeks.  In his October 2009 notice of disagreement, the Veteran indicated that his right wrist was wrapped with an Ace bandage.

In the alternative, the Veteran contends that the right wrist disability is secondary to the service-connected left wrist disability.  In this regard, service connection is permitted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A service treatment record from March 1973 indicates the Veteran's treatment for a left wrist injury which he sustained in December 1972.  While the March 1973 record notes that that Veteran was treated at the Kelley Dispensary APC emergency room in December 1972, those treatment records are not associated with the claims file.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  
38 U.S.C.A. § 5103A(b).

A post-service, VA treatment report from September 2009 indicated the Veteran's complaint of right wrist pain, status post traumatic injury 30 years ago.  The Veteran reported that he broke his left wrist and has increasing pain and restriction of movement of the right wrist.  The assessment was "likely" degenerative joint disease. 

In August 2008, the Veteran was afforded a VA QTC examination of the wrists.  The examiner indicated that the Veteran had pain and limited range of motion of the right wrist; however, the examiner offered no opinion regarding the etiology of the Veteran's right wrist disability and specifically did not address whether the right wrist disability is aggravated by the service-connected left wrist disability.  In this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  Thus an addendum VA medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records from the Kelley Dispensary APC emergency room, particularly from December 1972.  If such records are not available, the RO should associate the negative response with the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above, request that the physician who conducted the August 2008 QTC VA examination review the claims file and provide an addendum medical opinion.  

If the August 2008 examiner is not available, obtain the requested opinion from another physician.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the examiner.

The examiner is asked to render the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that any right wrist disability had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent probability or more) that the right wrist disability is caused by the service-connected left wrist disability?

c)  If not caused by the service-connected disability, is it at least as likely as not (50 percent probability or more) that the right wrist disability is permanently worsened in severity by the service-connected left wrist disability?  If the VA physician finds that the right wrist disability is aggravated by the service-connected left wrist disability, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a right wrist disability, to include as secondary to the service-connected left wrist disability, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


